Citation Nr: 0845008	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-28 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome.

2.  Entitlement to service connection for head trauma.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep 
apnea syndrome, head trauma, bilateral hearing loss, and 
tinnitus are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not timely appeal a November 1993 rating 
decision that denied service connection for hearing loss.

2.  Evidence received since the November 1993 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the  appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  The Board is aware of the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer applicable in this 
case.

A November 1993 rating decision denied the claim for service 
connection for hearing loss.  Although the RO reopened the 
claim in a June 2004 rating decision and has adjudicated the 
issue of entitlement to service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the November 1993 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in November 1993 consisted of service medical records; a 
private treatment record; and various statements in support 
of claim.  The RO found that the veteran's hearing loss was 
not incurred in or aggravated by his service.

New evidence includes an undated private medical record 
submitted by the veteran in September 2005 in which his 
physician, Dr. Blasini, opined that he sustained acoustic 
trauma to the right ear during service and diagnosed him with 
bilateral sensorineural hearing loss.  The Board finds that 
the evidence received since the last final decision is new 
and material evidence and raises a reasonable possibility of 
substantiating this claim because it establishes a previously 
unestablished fact, that he has a bilateral hearing loss that 
is related to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened, 
and the appeal is granted to that extent only.
ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bilateral hearing loss is granted.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, in March 2006 correspondence the 
veteran's representative indicated that he was in receipt of 
benefits from the Social Security Administration (SSA).  
Because the decision and the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In addition, a review of the claims file shows that the most 
recent VA medical records are dated in September 2007.  
Accordingly, subsequent VA medical records should be 
obtained.

Finally, the veteran claims that he has bilateral hearing 
loss and tinnitus due to acoustic trauma during service.  
Specifically, he contends that his tinnitus is due to a 
cannon explosion during basic training and further contends 
that his hearing loss and tinnitus are related to a gunshot 
explosion during service.  His service personnel record 
indicates that he served in an infantry regiment.  He was 
afforded a VA audio examination in May 2004 at which time he 
complained of severe acoustic trauma due to an artillery 
explosion during basic training and hearing loss and tinnitus 
since 1952.  He was diagnosed with bilateral sensorineural 
hearing loss with normal middle ear function.  However, the 
examiner failed to provide any opinion as to whether any 
hearing loss was related to his service.

The veteran was afforded a VA ear disease examination in June 
2004.  The examiner noted that the service medical records 
were reviewed but that there was no evidence of tinnitus or 
hearing loss during service or upon separation from service.  
The diagnosis was tinnitus as per patient.  The examiner 
opined that since the veteran did not have any complaints of 
tinnitus during service or at separation, there was no reason 
to believe that his service duties caused tinnitus.

In an undated private medical record submitted by the veteran 
in September 2005, his physician, Dr. Blasini, opined that he 
sustained acoustic trauma to the right ear during service and 
diagnosed him with bilateral sensorineural hearing loss and 
tinnitus.

In May 2006, the veteran was afforded a VA audio examination 
but the claims file was not made available for review.  It 
was noted that he had complained of hearing loss and tinnitus 
since his service.  No history of occupational or 
recreational noise exposure was reported.  He was diagnosed 
with bilateral sensorineural hearing loss, but the examiner 
failed to provide any opinion as to whether either condition 
was incurred in or aggravated by acoustic trauma during 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, as the etiology 
of the veteran's bilateral hearing loss and tinnitus remains 
unclear, a remand for an etiological opinion, rationale, and 
an additional examination, is necessary.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the May 2004, June 2004, and May 2006 VA opinions; the 
private opinion received in September 2005; and any other 
opinions of record.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the veteran's VA treatment 
records dated since September 2007.

3.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the nature and etiology of 
any bilateral hearing loss and tinnitus.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
May 2004, June 2004, May 2006 VA opinions 
and an undated private opinion received in 
September 2005.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinions:

(a)  Diagnose any current bilateral 
hearing loss and tinnitus.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing loss 
was incurred in or aggravated during 
the veteran's service, including 
exposure to acoustic trauma from an 
artillery explosion during basic 
training during service?  

(c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current tinnitus was incurred 
in or aggravated during the veteran's 
service, including exposure to acoustic 
trauma from an artillery explosion 
during basic training during service?

4.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


